MEMORANDUM DECISION                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Feb 27 2017, 9:50 am

this Memorandum Decision shall not be                                           CLERK
                                                                            Indiana Supreme Court
regarded as precedent or cited before any                                      Court of Appeals
                                                                                 and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Jon L. Orlosky                                          Phillip E. Stephenson
Muncie, Indiana                                         Michael T. Hotz
                                                        Spitzer Herriman Stephenson
                                                        Holderead Conner & Persinger,
                                                        LLP
                                                        Marion, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

M Doed, LLC,                                            February 27, 2017
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        27A02-1609-MI-2062
        v.                                              Appeal from the Grant Superior
                                                        Court
Wyeth S. Barrington, Pamela L.                          The Honorable Jeffrey D. Todd,
Barrington, City of Marion, Ed                          Judge
Blinn, Jr., Blinn Auto Sales,                           Trial Court Cause No.
Credit Bureau Collection                                27D01-1509-MI-184
Services FDBA, Credit Bureau
Collection Services FDBA, and
Grant County Auditor, Roger
Bainbridge,
Appellees-Respondents,




Court of Appeals of Indiana | Memorandum Decision 27A02-1609-MI-2062 | February 27, 2017            Page 1 of 6
      Najam, Judge.


                                        Statement of the Case
[1]   M Doed, LLC (“Doed”) appeals the trial court’s denial of its Motion to Declare

      Tax Sale Void Ab Initio. Doed presents a single dispositive issue for our review,

      namely, whether the trial court erred when it denied the motion. We do not

      reach the merits of Doed’s appeal, however, because it did not timely file its

      motion. We affirm.


                                  Facts and Procedural History
[2]   On September 18, 2014, Grant County held its “annual tax sale,” and Doed

      purchased real estate located at 1015 West 50th Street in Marion. Appellee’s

      Br. at 4. The parcel included a house that, according to the “property card” 1

      issued by Grant County, had a “Finished Area” of 2161 square feet with three

      bedrooms, two bathrooms, and a fireplace. Petitioner’s Ex. 1. Prior to

      purchasing the property, Tom Terry, a member of Doed, “looked at the

      property sheet” and “did a drive by” to assess the house. Tr. at 10-11. Terry

      was not permitted to enter the house until after the tax deed was issued.


[3]   On September 24, 2015, Doed filed a verified petition for an order directing the

      Auditor of Grant County to issue a tax deed. And on October 30, the trial




      1
        Doed uses the term “property card” to describe the document containing information the county used in
      assessing the property for real estate tax purposes.

      Court of Appeals of Indiana | Memorandum Decision 27A02-1609-MI-2062 | February 27, 2017       Page 2 of 6
      court granted that petition. On January 19, 2016, Doed filed a Motion to

      Allow for a Belated Redemption, which the trial court denied after a hearing. 2


[4]   Six months later, on July 14, 2016, Doed filed its motion to declare the tax sale

      void ab initio. In that motion, Doed alleged that the tax sale was “based on a

      tax assessment including improvement which the property was not subject to

      pay” and “is void ab initio.” Appellant’s App. at 7. At a hearing on that

      motion, Doed presented evidence that, contrary to the information contained

      on the property card, the house: was “two[-]thirds” unfinished; had only two

      bedrooms instead of three; had only one bathroom instead of two; and had no

      fireplace. Tr. at 13. Doed argued that these discrepancies between the property

      card and the condition of the house rendered the assessment for tax purposes

      incorrect. Thus, Doed asserted that it was entitled to have the tax sale declared

      void ab initio. The trial court denied Doed’s motion. This appeal ensued.


                                      Discussion and Decision
[5]   Doed contends that the trial court erred when it denied his motion to set aside

      the tax sale as void ab initio. An appeal from the issuance of a tax deed can be

      filed through either an independent action or a motion pursuant to Trial Rule

      60(B). BP Amoco Corp. v. Szymanski, 808 N.E.2d 683, 690 (Ind. Ct. App. 2004),




      2
        In that motion, Doed sought to set aside the tax sale because, it alleged, Grant County had not timely
      provided Doed with notice of “building violations.” Corrected Appellee’s App. at 2. Neither in that motion
      nor in the ensuing hearing did Doed mention that the condition of the house was not consistent with the
      information contained in the property card.

      Court of Appeals of Indiana | Memorandum Decision 27A02-1609-MI-2062 | February 27, 2017        Page 3 of 6
      trans. denied. Doed did not bring its motion under Trial Rule 60(B), but brought

      it as an independent action. Where a party who had the burden of proof at trial

      appeals, he appeals from a negative judgment and will prevail only if he

      establishes that the judgment is contrary to law. Helmuth v. Distance Learning

      Sys., Ind., Inc., 837 N.E.2d 1085, 1089 (Ind. Ct. App. 2005). A judgment is

      contrary to law when the evidence is without conflict and all reasonable

      inferences to be drawn from the evidence lead to only one conclusion but the

      trial court reached a different conclusion. Id. Where, as here, the trial court

      entered a general judgment, the judgment will be affirmed if it can be sustained

      upon any legal theory consistent with the evidence. Id. In making this

      determination, we neither reweigh the evidence nor judge the credibility of

      witnesses. Id. Rather, we consider only the evidence most favorable to the

      judgment together with all reasonable inferences to be drawn therefrom. Id.


[6]   In this appeal, Doed maintains that

              [t]ax sale purchasers must be able to rely upon the official records
              of the county in which a tax sale is held when conducting due
              diligence research prior to a tax sale. If the information supplied
              by the county is significantly inaccurate, the tax sale purchaser
              should not be bound by the purchase. . . . In addition, when the
              inaccuracies contained in the official records affect the manner in
              which a property is assessed, it opens the door for a tax sale to be
              set aside under Indiana Code Section 6-1.1-25-16[,] as the
              property was not subject to the taxes for which it was sold.


      Appellant’s Br. at 6. In sum, Doed contends that it is entitled to have the tax

      sale set aside both under “the doctrine of estoppel,” id., and under Indiana

      Court of Appeals of Indiana | Memorandum Decision 27A02-1609-MI-2062 | February 27, 2017   Page 4 of 6
      Code Section 6-1.1-25-16(1) (2016), which provides that a person may move to

      set aside a tax sale if the “real property described in the deed was not subject to

      the taxes for which it was sold.”


[7]   We do not reach the merits of this appeal because Doed did not timely file its

      motion to set aside the tax sale. In Gupta v. Jay County Auditor, 910 N.E.2d 796

      (Ind. Ct. App. 2009), Gupta, a tax sale purchaser, moved to set aside the tax

      sale because, he alleged, “the real property described in the deed was not subject

      to the taxes for which it was sold.” Id. at 801. In particular, Gupta alleged that

      the assessment was inaccurate because “[t]he building [wa]s sitting on many

      parcels [and a] portion of [the building was] owned by [a] different owner.” Id.

      at 798. We affirmed the trial court’s denial of that motion, holding as follows:


              This court has held that both available remedies [to appeal the
              issuance of a tax deed], either a Trial Rule 60(B) motion or an
              independent action, are subject to the same sixty-day statutory
              time limit pursuant to Ind. Code § 6-1.1-25-4.6(h). Edwards[ v.
              Neace], 898 N.E.2d [343,] 347-348 (relying upon BP Amoco Corp.,
              808 N.E.2d at 690). Because Gupta’s motion was in effect, at
              least in part, a challenge under Ind. Code § 6-1.1-25-16 and such
              a motion is subject to the sixty-day time limit of Ind. Code § 6-
              1.1-25-4.6, we conclude that the sixty-day time limit applies to
              Gupta’s motion. . . . Gupta did not file his motion to set aside
              and declare the tax sale void in the trial court until more than
              two years and eight months after the trial court entered an order
              directing the County Auditor to issue a tax deed relating to
              Gupta’s parcel. We conclude that the trial court properly denied
              Gupta’s motion to set aside the tax sale deed because the motion
              was not timely filed.


      Id.
      Court of Appeals of Indiana | Memorandum Decision 27A02-1609-MI-2062 | February 27, 2017   Page 5 of 6
[8]   Here, in its motion to set aside the tax sale, Doed expressly relied on Indiana

      Code Section 6-1.1-25-16 and, therefore, under Indiana Code Section 6-1.1-25-

      4.6(h), Doed was required to move the trial court to set the tax sale aside within

      sixty days of the trial court’s October 30, 2015, order to issue the tax deed.

      Doed did not file its motion until July 14, 2016, more than eight months after

      the trial court’s order. Thus, we hold that Doed’s motion to set aside the tax

      sale was untimely,3 and the trial court did not err when it denied the motion.


[9]   Affirmed.


      Bailey, J., and May, J., concur.




      3
        Citing Bank One Trust No. 386 v. Zem, Inc., 809 N.E.2d 873, 879 n.4 (Ind. Ct. App. 2004), trans. denied, Doed
      maintains that, because the tax sale is “void ab initio, it ‘can be challenged at any time.’” Appellant’s App. at
      7. But Doed’s reliance on Zem is misplaced. In Zem, this court affirmed the trial court’s order declaring the
      tax sale void ab initio because the property was tax-exempt, and there were no taxes owing on the property.
      809 N.E.2d at 879. Here, Doed did not dispute that there were delinquent taxes but, rather, argued in
      essence only that the amount of taxes owing was incorrect given the allegedly inaccurate assessment. This
      court’s opinion in Gupta is dispositive.

      Court of Appeals of Indiana | Memorandum Decision 27A02-1609-MI-2062 | February 27, 2017             Page 6 of 6